Title: To Thomas Jefferson from J. Phillipe Reibelt, 9 March 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 9 Mars 1805
                  
                  Il est de mon devoir, de Vous accuser sans retard la reception de Votre Assignation de 138,24 C. et de Vous en presenter mes remercimens.
                  Votre Compte est certainement tres exact, exceptè, que la Continuation des Annales du Museè &c p. Landon (Tomes 3, 4. et 5) n’y est pas compris.
                  Je souhaite du fond de mon Coeur, que le Voyage, que Vous allez faire a votre retraite momentaneè philosophique a Monticello contribue autant a la Conservation de votre Santè, qu’un homme aussi attachè aux principes vraiment republicains doit le desirer—et je Vous prie de vouloir bien accepter Gracieusement l’expression des Sentimens intimement respectueux, qui doivent necessairement deriver d’une Source si pure et invariable. Le Depot Americ. General de Levrault, Schoell et Comp. Imprim. Libr. a Paris
                  
                     Reibelt 
                     
                  
               